 1
                                                                    JS-6
 2
 3
4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTON INTERNATIONAL, a                  Case No. 5:21-cv-00121-JWH-KKx
       California corporation,
12
                Plaintiff,                   JUDGMENT
13
          v.
14
     GAOJING WEI, an individual, and
15   DOES 1 through 50,
16              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                       -1-
 1         In accordance with the Order filed concurrently herewith, and pursuant to
 2   Rule 58 of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED,
 3   ADJUDGED, AND DECREED that judgment be entered as follows:
4          1.    Judgment in the above-captioned is entered in FAVOR of
 5   Defendant Gaojing Wei and AGAINST Plaintiff Anton International.
 6         2.    Fictitiously named Defendants Does 1 through 50 are
 7   DISMISSED.
 8         3.    Plaintiff Anton International shall recover nothing on its
 9   Complaint, and this action is DISMISSED on the merits.
10         4.    To the extent that any party requests any other form of relief, such
11   request is DENIED.
12         IT IS SO ORDERED.
13
14   Dated: April 28, 2021
                                           John W. Holcomb
15                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
